92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie PHILLIPS, Plaintiff-Appellant,v.William E. GUNN, Director of South Carolina Department ofProbation, Parole and Pardon Services, Defendant-Appellee.
No. 96-6491.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided Aug. 5, 1996.

Ronnie Phillips, Appellant Pro Se.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief with out prejudice on his complaint alleging that a change in South Carolina law regarding parole eligibility violated the Ex Post Facto Clause and precluded his release on parole.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the district court's reasoning that Appellant's failure to exhaust state remedies precludes this action.   Phillips v. Gunn, No. CA-95-3231-3-6BC (D.S.C. Mar. 15, 1996).   See Todd v. Baskerville, 712 F.2d 70, 71-72 (4th Cir.1983) (exhaustion required when prisoner challenges constitutionality of continued confinement and seeks release or shortening of duration of confinement, even if complaint is styled as a 42 U.S.C. § 1983 (1988) action).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED